Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.  Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al (US 2020/0134461, herein Chai) in view of Langhammer et al (US 6,771,094, herein Langhammer).

Regarding claim 5, Chai teaches a mixed-precision computation (MPC) unit for executing one or more mixed-precision layers of an artificial neural network (ANN), comprising:
a multiplier circuit configured to input a pair of operands and output a product ([0096], [0102-0103], multiplication of input values to generate output operand product);
an accumulator circuit, coupled to the multiplier circuit and the first adder circuit, configured to output an accumulated value ([0102-0103], accumulate first second and third operand to generate output); and
a controller, coupled to the multiplier circuit and the accumulator circuit, configured to input a mode control signal, the controller having a plurality of operating modes including a high-precision mode, a low-precision add mode and a low-precision multiply mode ([0026-0029], [0169], controllers & operation circuitry, Fig 4, [0032-0037], high-precision and low-precision weights used, [0061-0063], multiplication of high-precision inputs, [0081-0082], addition of low-precision weight values &  [0098], [0130], low-precision inference mode, [0109], precision of bits of neural network optimized by learning model according to resource usage).
Chai fails to explicitly teach the MPC unit including a first adder circuit coupled to the multiplier circuit and -65 -Att'y Dkt: P06389US.familyPATENTa second adder circuit, coupled to the first adder circuit, configured to input a pair of operands.
Langhammer teaches a mixed-precision computation unit including a first adder circuit coupled to a multiplier circuit and -65 -Att'y Dkt: P06389US.familyPATENTa second adder circuit, coupled to the first adder circuit, configured to input a pair of operands (Fig 8, 8:46-65, adder and accumulator circuits included with multipliers of multiplier circuit, 16:25-57, multiple stages of processing including distinct adder circuits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chai and Langhammer to utilize explicit adder circuits within the mixed-precision computation unit.  While Chai does not disclose the circuit-level details of the exemplary neural network processing units, both Chai and Langhammer disclose the use of multiply and accumulate operations on processing circuitry to perform operations according to a specified bit precision (Chai [0026], Langhammer 5:8-10).  As multiplier, adder, and accumulator circuits are routine and conventional aspects of the microprocessor art, combining these teachings would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 6, the combination of Chai and Langhammer teaches the MPC unit of claim 5, where, when the controller is operating in the high-precision mode: for each pair of operands in a sequence of input data:
the multiplier circuit is configured to multiply the pair of operands to generate the product (Chai [0061-0063], multiplication of high precision inputs);
the first adder circuit is configured to add the accumulated value, from the accumulator circuit, to the product to generate a new accumulated value (Chai [0102-0103] & Langhammer 16:25-57);
the accumulator circuit is configured to store the new accumulated value (Langhammer 3:14-19, accumulation); and
the accumulator circuit is further configured to output a final accumulated value after a final pair of operands in the sequence of input data has been processed (Langhammer 35:16-20, final-stage product addition).

Allowable Subject Matter
2.  Claims 1-4 and 12-20 are allowed.
3.  Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts of record (Chai and Langhammer) fail to teach the limitations of claim 1 regarding an input feature map that has different precision operations performed on different portions of a high or low precision input and output feature map with differing numbers of output channels.
Chai and Langhammer also fail to teach the specific operations performed according to the low-precision add mode or low-precision multiply mode as specified by claim 7.
Aimone (US 2019/0079729) teaches the use of Strassen operations in a neural network with variable precision, however Chai, Langhammer, and Aimone fail to teach a Strassen operation being performed in accordance with a sequence of different low-precision add and multiply modes as specified by claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Langhammer (US 2018/0052661) teaches a neural network processor using different precision modes for multiplication operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182